        Case 9:13-cr-00016-DLC Document 152 Filed 07/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 13-16-M-DLC
                      Plaintiff,

        vs.                                         ORDER


  AUSTIN LEO HAGMAN,

                      Defendant.


      IT IS ORDERED that the disposition ofthe revocation proceeding in the

above-captioned case is continued to September 8, 2020 at 1:30 p.m. in the Russell

Smith Courthouse in Missoula, Montana.

      IT IS FURTHER ORDERED that Defendant Austin Leo Hagman remains

subject to all existing conditions of supervision. (See Docs. 67, 130, & 131.)

      DATED this j0_ day ofluly, 2020.




                                              Dana L. Christensen, District Judge
                                              United States District Court




                                        -1-
